Citation Nr: 1623560	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  07-36 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to May 1975, August 1975 to September 1977, December 1977 to November 1979, and December 1982 to June 2005. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Winston -Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2008, the Veteran testified during a hearing before a Hearing Officer at the RO.  

In a June 2011 decision, the Board dismissed the claim for an increased disability rating for residuals of lumbar strain, denied an increased disability rating for residuals of left and right foot plantar fasciitis with hallux valgus, and remanded the raised claim for a total disability rating based on individual unemployability (TDIU) for further development.  


FINDINGS OF FACT

1.  The Veteran is service-connected for atherosclerotic aortic valve, rated at 30 percent; residuals of lumbar strain, rated at 20 percent; residuals of left knee chondromalacia, rated at 10 percent; residuals of right knee chondromalacia, rated 10 percent; residuals of left foot plantar fasciitis with hallux valgus, rated at 10 percent; residuals of right foot plantar fasciitis with hallux valgus, rated at 10 percent; residuals of left shoulder strain, rated at 10 percent; residuals of right shoulder strain, rated at 10 percent; residuals of left ankle strain, rated at 10 percent; residuals of right ankle strain, rated at 10 percent; residuals of left hand strain, rated at 10 percent; residuals of right hand strain, rated at 10 percent; tinnitus, rated at 10 percent; right inguinal hernia repair, rated at 0 percent; residual scar of right inguinal hernia repair, rated at 0 percent; migraine headaches, rated at 0 percent; and left arm radiculopathy, rated at 0 percent; for a combined service-connected disability rating of 90 percent.  

2.  Resolving reasonable doubt in favor of the Veteran, his service-connected disabilities, especially residuals of lumbar strain, residuals of left and right knee chondromalacia, residuals of left and right ankle strains, and residuals of left and right foot plantar fasciitis with hallux valgus, preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 2012 claim for a TDIU, the Veteran indicated that his service-connected disabilities of the feet, knees, back, and right hand prevent him from securing or following any substantially gainful occupation.  He reported that he last worked full-time in July 2008 and worked varying hours through June 2011, but he did not report the date that he became too disabled to work.  He reported completing high school with no other education or training.  In an accompanying statement, he reported working on an erratic, as-needed basis for the past three years.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

Disabilities affecting a single body system, e.g., orthopedic, will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for atherosclerotic aortic valve, rated at 30 percent; residuals of lumbar strain, rated at 20 percent; residuals of left knee chondromalacia, rated at 10 percent; residuals of right knee chondromalacia, rated 10 percent; residuals of left foot plantar fasciitis with hallux valgus, rated at 10 percent; residuals of right foot plantar fasciitis with hallux valgus, rated at 10 percent; residuals of left shoulder strain, rated at 10 percent; residuals of right shoulder strain, rated at 10 percent; residuals of left ankle strain, rated at 10 percent; residuals of right ankle strain, rated at 10 percent; residuals of left hand strain, rated at 10 percent; residuals of right hand strain, rated at 10 percent; tinnitus, rated at 10 percent; right inguinal hernia repair, rated at 0 percent; residual scar of right inguinal hernia repair, rated at 0 percent; migraine headaches, rated at 0 percent; and left arm radiculopathy, rated at 0 percent; for a combined service-connected disability rating of 90 percent.  

Considering the Veteran's orthopedic disabilities of the back, knees, feet, shoulders, ankles, and hands as one disability, he has one disability ratable at more than 40 percent.  Thus, he meets the percentage standards of 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.

The record shows that the Veteran served in the Marine Corps for over 30 years, retiring in 2005.  At the April 2008 hearing, he indicated that had been unemployed for a while after service and when he obtained his first job, he was fired due in part to his foot disabilities.  He indicated that he was working at the time of the hearing, his employer allowed him to sit and take breaks, but he did not think that he could maintain that job, noting that he would allow his employer to find his replacement.  While no concessions were noted, that former employer indicated that the Veteran worked full-time from February 2008 to July 2008.  Thus, despite any concessions made by the employer, the Veteran was not able to maintain that job much longer and has since been working on an erratic, as-needed basis.  The Veteran's current employer, since January 2010, indicated that he works varying hours based on daily demand and earned $5000.00 between October 2011 and October 2012.  

VA regulations indicate that marginal employment shall not be considered substantially gainful employment.  For the purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold and this includes but is not limited to employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16. 

The poverty threshold for one person for 2012, as established by the Bureau of the Census, was $11,945.00.  http://www.census.gov/hhes/www/poverty/data/threshld.  The Board observes that the Veteran's income of $5000.00 in 2012 was well below the poverty threshold.  Thus, the Veteran had marginal employment.

Turning to the medical evidence, the Board notes that there is no single medical opinion on the effects of all of the Veteran's service-connected disabilities in concert on his ability to secure or follow a substantially gainful occupation.  However, a December 2013 VA examiner indicated that the Veteran's residuals of lumbar strain result in pain on prolonged standing and require him to lean against something, residuals of left and right knee chondromalacia require him to sit down at times, residuals of left and right ankle strains cause his ankles to give way and roll sometimes, and residuals of left and right foot plantar fasciitis with hallux valgus require him to take breaks and sit down.  Thus, the medical evidence indicates that each of his service-connected low back, bilateral knee, bilateral ankle, and bilateral foot disabilities negatively impacts his ability to work and together may have a significant impact on his ability to secure or follow a substantially gainful occupation.  

The Board finds that the totality of the evidence strongly suggests that the Veteran's service-connected back, bilateral knee, bilateral ankle, and bilateral foot disabilities are significant enough to preclude him from securing or following a substantially gainful occupation.  The record indicates that he has not been able to hold a full-time job since July 2008 and he has resorted to erratic contract work since that time, and that work has amounted to marginal employment.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that his service-connected disabilities, especially of the low back, knees, ankles, and feet, preclude him from securing or following a substantially gainful occupation.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that a TDIU is warranted.


ORDER

A TDIU is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


